 1    Nicole C. Sasaki (Bar No. 298736)
      SAN FRANCISCO BAYKEEPER
 2
      1736 Franklin Street, Suite 800
 3    Oakland, CA 94612
      Telephone: (510) 735-9700
 4    Facsimile: (510) 735-9160
      Email: nicole@baykeeper.org
 5
 6    Attorneys for Plaintiff
      SAN FRANCISCO BAYKEEPER
 7
 8
 9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN FRANCISCO DIVISION
12
13     SAN FRANCISCO BAYKEEPER, a non-profit           Civil No. 3:14-CV-5312
14     corporation,

15                          Plaintiff,                 [PROPOSED] SECOND AMENDMENT TO
                     v.                                CONSENT DECREE
16
       MARIN SANITARY SERVICE,
17                                                     (Federal Water Pollution Control Act, 33
                                                       U.S.C. § 1251 et seq.)
18                           Defendant.

19
20
21
22
23
24
25
26
27
28



     [PROPOSED] SECOND AMENDMENT TO CONSENT DECREE                       Civil No. 3:14-CV-5312
 1                          SECOND AMENDMENT TO CONSENT DECREE
 2           This Second Amendment to Consent Decree (“Second Amendment”) is entered into by
 3    and between San Francisco Baykeeper (“Baykeeper”) and Marin Sanitary Service (“MSS”)
 4    (collectively “Parties) for the purpose of modifying certain terms in the Consent Decree.
 5                                                RECITALS
 6           WHEREAS, to resolve the lawsuit brought by Baykeeper against MSS under the Federal
 7    Water Pollution Control Act, 33 U.S.C. section 1251 et seq., the Parties agreed to resolve the
 8    lawsuit through settlement to avoid the costs and uncertainties of further litigation;
 9           WHEREAS, the Court entered the Consent Decree between Baykeeper and MSS as an
10    Order of the Court on June 24, 2015, see Dkt. 19;
11           WHEREAS, the Court entered the First Amendment to Consent Decree between
12    Baykeeper and MSS as an Order of the Court on September 15, 2017, see Dkt. 23;
13           WHEREAS, the First Amendment to Consent Decree was scheduled to terminate on
14    September 30, 2019;
15           WHEREAS, additional best management practices (BMPs) failed to reduce pollutant
16    loading for metals at all drainage areas to below Target Levels during the 2018-2019 wet season;
17           WHEREAS, by letter dated August 1, 2019, attached hereto as Exhibit A, Baykeeper
18    notified MSS pursuant to paragraph 27 of the Consent Decree (“Dispute Resolution”) that a
19    breach of certain terms of the Consent Decree had occurred;
20           WHEREAS, pursuant to paragraph 1 of the First Amendment to Consent Decree (Dkt.
21    23), the Consent Decree shall not terminate until Dispute Resolution is completed;
22           WHEREAS, in order to complete Dispute Resolution, the Parties have agreed that MSS
23    will implement the following BMPs during the 2019-2020 wet season:
24               •   MSS will optimize the treatment system at MS-B (sub-drainage area 2B) to target
25                   metals by October 1, 2019;
26               •   MSS will install an additional treatment system optimized to target metals at MS-
27                   C (sub-drainage area 3A) by October 1, 2019;
28

     [PROPOSED] SECOND AMENDMENT TO CONSENT DECREE                               Civil No. 3:14-CV-5312
 1                •   MSS will sample the effluent from the treatment systems at MS-B and MS-C
 2                    during the 2019-2020 wet season;
 3                •   MSS will conduct targeted sampling during the 2019-2020 wet season at MS-B
 4                    (sub-drainage areas 2A, 2C and 2D) and MS-C (sub-drainage area 3C) to
 5                    determine each area’s specific pollutant contribution;
 6                •   If any sampling results from the first two (2) qualified storm events of the 2019-
 7                    2020 wet season exceed Target Levels, then MSS will consider adding an
 8                    organoclay polishing filter or other BMPs targeting metals to further optimize the
 9                    treatment systems at MS-B and MS-C within thirty (30) days of receipt of the
10                    laboratory report from the second qualified storm event of the 2019-2020 wet
11                    season.WHEREAS, in order to allow MSS time to implement additional BMPs to
12                    achieve further pollutant loading reductions, the Parties wish to again extend the
13                    term of the Consent Decree.
14           NOW THEREFORE, IT IS HEREBY STIPULATED BETWEEN THE PARTIES
15    AND ADJUDGED, ORDERED, AND DECREED BY THE COURT AS FOLLOWS:
16           1.       Paragraph 34 of the Consent Decree shall be amended as follows: This Second
17    Amendment to Consent Decree shall continue in effect until September 30, 2021 (the “term”), at
18    which time the Second Amendment to Consent Decree, and all obligations under it, shall
19    terminate, unless the Parties are engaged in Dispute Resolution pursuant to Paragraph 27 of the
20    Consent Decree.
21           2.       Paragraph 5.c.iii of the Consent Decree shall be added as follows: MSS shall
22    implement the following additional BMPs during the 2019-2020 wet season:
23                    a.     MSS will optimize the treatment system at MS-B (sub-drainage area 2B)
24    to target metals by October 1, 2019;
25                    b.     MSS will install an additional treatment system optimized to target metals
26    at MS-C (sub-drainage area 3A) by October 1, 2019;
27                    c.     MSS will sample the effluent from the treatment systems at MS-B and
28    MS-C during the 2019-2020 wet season;


     [PROPOSED] SECOND AMENDMENT TO CONSENT DECREE                               Civil No. 3:14-CV-5312
 1                   d.      MSS will conduct targeted sampling during the 2019-2020 wet season at
 2    MS-B (sub-drainage areas 2A, 2C and 2D) and MS-C (sub-drainage area 3C) to determine each
 3    area’s specific pollutant contribution;
 4                   e.      If any sampling results from the first two (2) qualified storm events of the
 5    2019-2020 wet season exceed Target Levels, then MSS will consider adding an organoclay
 6    polishing filter or other BMPs targeting metals to further optimize the treatment systems at MS-B
 7    and MS-C within thirty (30) days of receipt of the laboratory report from the second qualified
 8    storm event of the 2019-2020 wet season.
 9           3.      Paragraph 26 of the Consent Decree shall be amended as follows: Compliance
10    Monitoring Funds: MSS provided Baykeeper a total twelve thousand dollars ($12,000), four
11    thousand dollars ($4,000) annually, for costs and fees associated with monitoring MSS’s
12    compliance with the Consent Decree through the original termination date of this agreement.
13    The total compliance monitoring fund payment was paid to Baykeeper within thirty (30) days
14    after the original Effective Date. MSS provided Baykeeper an additional five thousand dollars
15    ($5,000) annually for costs and fees associated with monitoring MSS’s compliance with the First
16    Amendment to Consent Decree through the extended termination date of this agreement, or ten
17    thousand dollars ($10,000) total. MSS shall provide an additional eight thousand dollars
18    ($8,000) per year for costs and fees associated with monitoring MSS’s compliance with the
19    Second Amendment to Consent Decree through the extended termination date of this agreement,
20    totaling sixteen thousand dollars ($16,000). MSS shall make the additional compliance
21    monitoring fund payment payable to Baykeeper within thirty (30) days after the Effective Date of
22    the Second Amendment to Consent Decree.
23           4.      Paragraph 47 of the Consent Decree shall be amended to replace Ron Piombo with
24    Nicholas Minton, email: nicholas.minton@marinsanitary.com.
25           5.      Baykeeper shall submit this Second Amendment to the U.S. Department of Justice
26    (DOJ) and the U.S. Environmental Protection Agency within three (3) business days of the
27    Parties’ execution of this Second Amendment for agency review consistent with 40 C.F.R. §
28    135.5. After DOJ has notified the Court or the Parties that it does not object to the Second


     [PROPOSED] SECOND AMENDMENT TO CONSENT DECREE                              Civil No. 3:14-CV-5312
EXHIBIT B
San Francisco Baykeeper Mail - RE: San Francisco Baykeeper v....         https://mail.google.com/mail/u/0?ik=bb96a3cd4e&view=pt&sear...




                                                                   Nicole Sasaki <nicole@baykeeper.org>


          RE: San Francisco Baykeeper v. Marin Sanitary
          Service, Case No. 3:14-cv-5312
          Iacangelo, Rachel (ENRD)                                  Fri, Dec 13, 2019
          <Rachel.Iacangelo@usdoj.gov>                                     at 6:54 AM
          To: "nicole@baykeeper.org" <nicole@baykeeper.org>,
          "mbrady@bradyvinding.com" <mbrady@bradyvinding.com>
          Cc: "Stoller, Stacy (ENRD)" <Stacy.Stoller@usdoj.gov>, "Russell, Jolene
          (ENRD)" <Jolene.Russell@usdoj.gov>, "Smith, Justin (ENRD)"
          <Justin.Smith@usdoj.gov>


            Nicole –



            On behalf of Attorney Stacy Stoller, copied in this email, thank you for
            sending the amendment to the settlement agreement in the above-
            referenced matter. The United States received and reviewed the
            amendment to the consent decree in the above captioned matter and we
            have no objection to the amendments, subject to the provisions of the
            letter that the United States filed with the court on June 16, 2015
            (Document #17). Please notify Stacy Stoller if you have any questions.




            Rachel Iacangelo

            Paralegal

            US Department of Justice

            ENRD – Law and Policy Section


1 of 4                                                                                                              12/16/19, 10:08 AM
San Francisco Baykeeper Mail - RE: San Francisco Baykeeper v....   https://mail.google.com/mail/u/0?ik=bb96a3cd4e&view=pt&sear...




            Office: 202.307.0124 Mobile: 202.598.6763

            rachel.iacangelo@usdoj.gov




            ---------- Forwarded message ----------
            From: "ENRD, CitizenSuitDocs (ENRD)"
            <CENRD1c43ca@enrd.usdoj.gov>
            To: Nicole Sasaki <nicole@baykeeper.org>, "Stoller, Stacy (ENRD)"
            <SStoller@enrd.usdoj.gov>, "Russell, Jolene (ENRD)"
            <JRussell2@enrd.usdoj.gov>, "ENRD, CitizenSuitDocs (ENRD)"
            <CENRD1c43ca@enrd.usdoj.gov>
            Cc: Michael Brady <mbrady@bradyvinding.com>
            Bcc:
            Date: Wed, 13 Nov 2019 18:02:37 +0000
            Subject: RE: San Francisco Baykeeper v. Marin Sanitary Service, Case
            No. 3:14-cv-5312

            Nicole –



            On behalf of Attorney Stacy Stoller, copied in this email, thank you for
            sending the amendment to the settlement agreement in the above-
            referenced matter. The United States received and reviewed the
            amendment to the consent decree in the above captioned matter and we
            have no objection to the amendments, subject to the provisions of the
            letter that the United States filed with the court on June 16, 2015
            (Document #17). Please notify Stacy Stoller if you have any questions.




            Rachel Iacangelo



2 of 4                                                                                                        12/16/19, 10:08 AM
San Francisco Baykeeper Mail - RE: San Francisco Baykeeper v....   https://mail.google.com/mail/u/0?ik=bb96a3cd4e&view=pt&sear...




            Paralegal


            US Department of Justice


            ENRD – Law and Policy Section


            Office: 202.307.0124 Mobile: 202.598.6763


            rachel.iacangelo@usdoj.gov




            From: Nicole Sasaki <nicole@baykeeper.org>
            Sent: Friday, October 25, 2019 7:01 PM
            To: Stoller, Stacy (ENRD) <SStoller@ENRD.USDOJ.GOV>; Russell, Jolene (ENRD)
            <JRussell2@ENRD.USDOJ.GOV>; ENRD, CitizenSuitDocs (ENRD)
            <CENRD1c43ca@ENRD.USDOJ.GOV>
            Cc: Michael Brady <mbrady@bradyvinding.com>
            Subject: San Francisco Baykeeper v. Marin Sanitary Service, Case No. 3:14-cv-5312




            Dear Citizen Suit Coordinators,



            Please find attached a letter notifying you of the Proposed Second
            Amendment to Consent Decree between San Francisco Baykeeper and
            Marin Sanitary Service. Please contact me with any questions.



            Hard copy to follow.



            Thank you,




3 of 4                                                                                                        12/16/19, 10:08 AM
San Francisco Baykeeper Mail - RE: San Francisco Baykeeper v....     https://mail.google.com/mail/u/0?ik=bb96a3cd4e&view=pt&sear...




            Nicole

            ________________________


            Nicole C. Sasaki

            Staff Attorney


            San Francisco Baykeeper


            1736 Franklin Street, Suite 800


            Oakland, CA 94612


            Office: 510-735-9700 x110


            Fax: 510-735-9160




            Protecting San Francisco Bay from pollution since 1989


            www.baykeeper.org


            @sfbaykeeper




            CONFIDENTIAL/Attorney-Client Privileged. Intended ONLY for receipt by
            Addressee(s). If the reader of this message is not the intended recipient,
            any review, use, disclosure, distribution, or copying of this e-mail (and any
            attachments) is prohibited. Please contact the sender by reply e-mail and
            destroy the message and all copies of the original message (and any
            attachments).



                 RE: San Francisco Baykeeper v. Marin Sanitary Service, Case No. 3:14-cv-5312.eml
                 15K




4 of 4                                                                                                          12/16/19, 10:08 AM
